Citation Nr: 1102440	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to non-service-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The appellant claims to have inactive service from May 1972 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


FINDINGS OF FACT

1.  In April 1999, the RO denied the appellant's claim for 
pension benefits.  He was notified and did not file a timely 
notice of disagreement.  

2.  In May 2003, the RO denied the appellant's request to reopen 
his claim.  He was notified and did not file a timely notice of 
disagreement.  

3.  The evidence at the time of the May 2003 denial included 
statements from the appellant to the effect that he had only 
inactive duty and a report from the National Personnel Records 
Center (NPRC) that no record of active service could be 
indentified for the appellant.  

4.  Since the May 2003 denial, there is still no evidence of 
qualifying active service.  

5.  Since the May 2003 denial, VA has not received any new and 
material evidence that would raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the RO's 2003 decision is not new and 
material and the veteran's claim of entitlement to non-service-
connected pension is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal merit or 
the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  Also, VCAA notice 
is not required where the case involves a claim for nonservice-
connected pension benefits where the claimant did not serve on 
active duty during a period of war.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

Finality

In April 1999, the appellant filed a claim for VA benefits.  He 
reported having reserve service from May 1972 to September 1972.  
A VA service officer contacted the appellant by phone and the 
appellant told him that he did not have any active duty, he was 
in the reserves, waiting to enter active duty when he became 
mentally ill.  In April 1999, the RO informed the appellant that 
he did not qualify for pension benefits because he needed at 
least 90 days of Federalized active duty and he had only reserve 
service.  The appellant did not submit a timely notice of 
disagreement and the denial became final.  See  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

The appellant again claimed VA benefits in January 2003.  The RO 
contacted the National Personnel Records Center (NPRC) and asked 
if there was evidence of creditable active service.  The NPRC 
responded that it could not identify a record.  In May 2003, the 
RO wrote to the appellant denying his claim.  He was told that 
the service department was unable to identify him as a veteran.  
He was told that if he wanted to pursue the claim a copy of his 
DD214 (Report of Discharge or Transfer) would be needed.  The 
appellant did not file a timely notice of disagreement and the 
denial became final.  See  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2010).  

Decisions of the RO which are not appealed are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2010).  However, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
claim will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

The United States Court of Appeals for the Federal Circuit has 
held that this is a jurisdictional matter.  When there has been a 
prior denial that has become final, no matter how the RO 
developed the claim, VA has no jurisdiction to consider the claim 
unless the appellant submits new and material evidence.  
Therefore, whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the veteran 
has submitted new and material evidence to reopen the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

At the time of the last prior final denial, the evidence 
contained the appellant's report of inactive service and the 
report from the NPRC that it had no record of him having active 
service.  There is still no record of the appellant having active 
service.  Private medical records have been received and well as 
Social Security medical records.  These provide information about 
the appellants medical condition but do not show qualifying 
service.  The appellant has submitted several statements 
recalling his reserve service.  These confirm inactive duty 
training and do not show any active service.  In May 2007, the RO 
again contacted the NPRC and was again informed that no record of 
active service for the appellant could be identified.  

Conclusion

The benefit the appellant is seeking requires 90 days active 
service.  When the claim was previously denied, in May 2003, 
there was no evidence of qualifying service.  There is still no 
evidence of qualifying service.  There is no new and material 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary to 
substantiate the claim.  Specifically, there is no new evidence 
of qualifying active service.  There is no new and material 
evidence that would raise a reasonable possibility of 
substantiating the claim.  Thus, the claim cannot be reopened and 
the previous denial must be continued.  


ORDER

Since new and material evidence has not been received to reopen 
the claim, the petition for entitlement to non-service-connected 
pension is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


